EXAMINER'S AMENDMENT
This Office Action is responsive to the Amendment filed on 26 April 2011.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 2 of claim 1, “a rectangular piezo-electric plate” has been changed to -- a rectangular piezoelectric plate --
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an ultrasonic motor comprising, inter alia, each of said two generators includes two parts configured for operation in an antiphase manner and each of which is arranged in a different diagonal section, and said at least two friction elements are arranged on an end face of said ultrasonic actuator or on two opposite end faces of said rectangular piezoelectric plate, wherein said rectangular piezoelectric plate has a shape of a parallelepiped, of which the length is unequal to the width.
Claims 3-8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamijo et al. (U.S. PG Publication No. 20150318801) discloses a piezoelectric actuator includes a piezoelectric element, a vibrating plate configured to vibrate according to application of a signal to the piezoelectric element, and a driven body driven by the vibration of the vibrating plate.  The piezoelectric actuator includes, as the driven body, a driven body having a longitudinal cross sectional shape, that is, a slider. The slider is formed in a bar shape, the shape of the cross section of which is substantially square, that is, a substantial rectangular parallelepiped long in one direction. The slider is set to be movable (displaceable) in the longitudinal direction (the axial direction) thereof. The piezoelectric actuator is a device in which the vibrating body vibrates to thereby transmit power (a driving force) to the slider and move (drive) the slider.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






29 April 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837